DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 12 November 2021.
Claims 2-3, 5, 8-9, and 11 are original.
Claims 1, 4, 6-7, 10, and 12 is currently amended.
Claims 1-12 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 is objected to because of the following informalities:  The claims recite “the dynamic simulations” (claim 1 at step d, claim 7 at step f.i); however, the basis is singular. The phrase “the dynamic simulation[[s]]” is recommended. Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  The claim recites a (sub)list at element (e)(iv) with numbering of (1), (2), (3), (4), (5v). Using a consistent numbering scheme is recommended, e.g. amending to remove the “v” - i.e. “(5[[v]])” in place of “(5v)”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 20120054261 A1) in view of Westermann (WESTERMANN, RÜDIGER, AND THOMAS ERTL. "Efficiently using graphics hardware in volume rendering applications." In Proceedings of the 25th annual conference on Computer graphics and interactive techniques, pp. 169-177. 1998), Velevski (US 20200043214 A1), and Engel (ENGEL, KLAUS, PETER HASTREITER, BERND TOMANDL, K. EBERHARDT, AND THOMAS ERTL. "Combining local and remote .

Examiner’s notes are marked EN.

Regarding claim 7, Evans discloses a computer-implemented system (figs 1 and 2 and [0021]: “The hardware and software environment includes a computer 102 and may include peripherals. … the computer 102 operates by the general purpose processor 104A performing instructions defined by the computer program 110 under control of an operating system 108.”) for conducting a dynamic simulation ([0008]: “Almost always, one instance of any particular class of module (e.g., visual editing kernel, numerical solver, etc.) is used.”; [0042]: “In another example, if modeling a constraint system with many moving parts (e.g., a box on a conveyor belt or spheres rolling on a floor), a simple physics engine may exist on the client. Such a simple engine may include some randomness and other influences to expedite the processing, properties that do not exist on the server-based version. Such randomness and other influences on the client 102 likely result in errors that can accumulate over time. … the user on the client 102 can continue to work without paying the cost for the high fidelity and more precise engine calculations that are being performed on the server 206.” EN: The solver and physics engine are simulators, see also instant specification at [0037]) in a computer-aided design (CAD) application ([0011]-[0012]: “It is further desirable to enable the development and delivery of real interactive three dimensional (3D) editing and design applications on the web and mobile devices. … One or more embodiments of the invention overcome the problems of the prior art by providing a dual modeling environment. Lightweight versions of an application's modules are created.” EN: The application in the computerized modeling environment for design is a computer-aided design application. See also [0041] describing an solid modeling application for computing solid modeling data [e.g. extrusion].), comprising:
(a) a client computer (fig 2:102 and [0029]: “typical distributed computer system 200 using a network 202 to connect client computers 102 to server computers 206”) having a client memory (fig 1:106 and [0021]: “The computer program 110 and/or the operating system 108 may be stored in the memory 106” and [0029]: “clients 102 that are personal computers or workstations … (as set forth in FIG. 1)”);
(b) a server computer (fig 2:102 and [0029]: “typical distributed computer system 200 using a network 202 to connect client computers 102 to server computers 206”) having a server memory (fig 1:106 and [0021]: “The computer program 110 and/or the operating system 108 may be stored in the memory 106” and [0029]: “servers 206 that are personal computers, workstations, minicomputers, or mainframes (as set forth in FIG. 1)”);
(c) a client processor executing on the client computer (fig 1:104a-b and [0021]: “the computer 102 operates by the general purpose processor 104A performing instructions defined by the computer program 110 under control of an operating system 108.” and [0029]: “clients 102 that are personal computers or workstations … (as set forth in FIG. 1)” EN: see also [0023] for special purpose processor);
(d) a server processor executing on the server computer (fig 1:104a-b and [0021]: “the computer 102 operates by the general purpose processor 104A performing instructions defined by the computer program 110 under control of an operating system 108.” and [0029]: “servers 206 that are personal computers, workstations, minicomputers, or mainframes (as set forth in FIG. 1)” EN: see also [0023] for special purpose processor);
(e) the server memory storing a server set of instructions, wherein the server set of instructions, when executed by the server processor (fig 1:104a-b and [0021]: “the computer 102 operates by the general purpose processor 104A performing instructions defined by the computer program 110 under control of an operating system 108.” and [0029]: “servers 206 that are personal computers, workstations, minicomputers, or mainframes (as set forth in FIG. 1)”) cause the server processor to perform operations ([0020]: “FIG. 1 is an exemplary hardware and software environment 100 used to implement one or more embodiments of the invention.”) comprising:
(i) acquiring a CAD model on the server computer ([0047]: “The data that is ultimately the output of the application always comes from the accurate server model; the client-side data is always considered transient.” EN: Having the accurate server model requires acquiring the model.);
(ii) creating, on the server computer, a proxy object for the CAD model ([0045]-[0046]: “applications 110 can be constructed with pairs of proxy and precise modules with synchronization and correction semantics. Specifically, for web applications, embodiments of the invention provide a system where functionality is duplicated both on the client 102 and the server 206 at a module level. On the client 102, a fast, approximating component is used to deliver the desired interactivity. On the server 206, a numerically precise "slower" component resides and receives the exact same command set (as that received on the client 102)”; [0049]: “The client component is lightweight and fast for certain data sets and operations and thus can be used as a proxy for the high quality representation (the "real data" in the cloud/server 206).”; [0063]: “such a modeling environment may analyze the details needed to produce a visually appealing result on the client application and extract such functionality from the server module to produce the client module.” EN: The client proxy modules/components are proxy objects for “real data” of the server model.);
(iii) transmitting the proxy object to the client computer ([0031]: “Further, the software executing on clients 102/thin client devices 132 may be downloaded from server computer 206 to client computers 102 and installed as a plug in or ACTIVEX™ control of a web browser.”);
(iv) performing the dynamic simulation on the CAD model on the server ([0042]: “if modeling a constraint system with many moving parts (e.g., a box on a conveyor belt or spheres rolling on a floor) … the high fidelity and more precise engine calculations that are being performed on the server”), wherein:
 (2) processing the simulation ([0042]: “if modeling a constraint system with many moving parts (e.g., a box on a conveyor belt or spheres rolling on a floor) … the high fidelity and more precise engine calculations that are being performed on the server” EN: note that “performing the dynamic simulation” is “processing the simulation”);
(3) the dynamic simulation comprises an engineering simulation that determines how the CAD model will react in certain conditions ([0042]: “if modeling a constraint system with many moving parts (e.g., a box on a conveyor belt or spheres rolling on a floor) … the high fidelity and more precise engine calculations that are being performed on the server”);
(4) in the dynamic simulation, one or more equations model physics and solutions that are applied to the CAD model ([0042]: “if modeling a constraint system with many moving parts (e.g., a box on a conveyor belt or spheres rolling on a floor) … the high fidelity and more precise engine calculations that are being performed on the server” EN: a “constraint system” may be “one or more equations”); and
(5v) the one or more equations are evaluated using the simulation ([0042]: “if modeling a constraint system with many moving parts (e.g., a box on a conveyor belt or spheres rolling on a floor) … the high fidelity and more precise engine calculations that are being performed on the server” EN: a “constraint system” may be “one or more equations”)
(f) the client memory storing a client set of instructions, wherein the client set of instructions, when executed by the client processor (fig 1:104a-b and [0021]: “the computer 102 operates by the general purpose processor 104A performing instructions defined by the computer program 110 under control of an operating system 108.” and [0029]: “clients 102 that are personal computers or workstations … (as set forth in FIG. 1)”) cause the client processor to perform operations ([0020]: “FIG. 1 is an exemplary hardware and software environment 100 used to implement one or more embodiments of the invention.”) comprising:
(i) processing, on the client computer, the proxy object ([0046]: “On the client 102, a fast, approximating component is used to deliver the desired interactivity.”; fig 3:304 and [0057]: “At step 304, one or more commands ( e.g., received from a user) are executed in the client application to produce client output data. The client output data may provide interactivity to a user of the client application and may further consist of transient (i.e., non-permanent) data.”; EN: citations are exemplary, the disclosure has many examples of processing on client and server), wherein the processing enables dynamic interactive rendering operations of the dynamic simulation ([0062]: “The client based modules allow the user to view data quickly but may lack the fidelity of a more complete server based module.”; [0064]: “For example, a frame rate requirement may be established. If the frame rate cannot be maintained by the client version of the module, the server may perform some of the rendering/painting.”), performed using the proxy object as source data for the dynamic simulation (“dynamic simulation” as shown above; also fig 3:304,306 and [0057]-[0058]: “At step 304, one or more commands ( e.g., received from a user) are executed in the client application to produce client output data. The client output data may provide interactivity to a user of the client application and may further consist of transient (i.e., non-permanent) data. At step 306, the same one or more commands are transmitted to the server application that is configured to utilize the commands during execution. The server application executes the commands concurrently with and independent from the client application to produce server output data”);
(ii) request the simulation [operation] to be processed on the server computer ([0046]: “On the server 206, a numerically precise "slower" component resides and receives the exact same command set (as that received on the client 102)”; fig 3:308 and [0058]: “At step 306, the same one or more commands are transmitted to the server application that is configured to utilize the commands during execution. The server application executes the commands concurrently with and independent from the client application to produce server output data (while being part of the same application session)” EN: citations are exemplary, the disclosure has many examples of processing on client and server.); and
(iii) upon completion of processing the simulation [operation] on the server computer, [synchronizing client/server data] ([0047]: “The next piece of the architecture is the mechanism that synchronizes the client module with the server module to correct accumulated errors”; [0051]: “the synchronization points can be tuned between the following extremes: (1) the result of each command is reconciled from the server 206 (most accurate local representation)”; fig 3:308 and [0059]: “At step 308, the client output data is synchronized with the server output data.”; [0062]: “Accordingly, the client based data and server based data are eventually synchronized with each other to produce both visually appealing and precise output data to the user.”).
Evans does not explicitly disclose (1) the dynamic simulation comprises generating the simulation mesh based on the CAD model;
 [applying the processing to a simulation] mesh;
However, Evans teaches that in the related prior art meshes are used for design analyses using solvers (mesh/solver is reasonably interpreted as a simulation and accordingly the mesh is a simulation mesh, see instant specification at P17:L2) ([0008]-[0009]: “Almost always, one instance of any particular class of module (e.g., visual editing kernel, numerical solver, etc.) is used. … For example, if coarser meshes are used for analysis, less triangles and effects result for the display, and larger error tolerances for solvers may result.” And [0011]: “enable the development and delivery of real interactive three dimensional (3D) editing and design applications on the web and mobile devices” EN: See also instant specification at [0035] which indicates that CAD/mesh/simulator combination is generally known (“frequently used”) in the prior art; and accordingly, one of ordinary skill in the art would understand the Evans disclosure in the context.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Evans in view of Evans’ teachings of the state of the prior art to include applying the methods to a simulation mesh by creating the dual client/server mesh functionality from the computer aided design models since Evans teaches that Evans’ embodiments are designed to “overcome the problems of the prior art by providing a dual modeling environment” (Evans:[0012]). More succinctly, although Evans does not explicitly disclose processing a simulation mesh and generating the mesh from the design model, Evans discloses application server module processing to produce precise/visually appealing simulation data in a design environment and further discloses that the related prior art applications process meshes/solvers (simulation meshes) with visual editing for design; so one of ordinary skill one find it obvious to apply the dual server/client functionality to applications which include processing meshes/solvers (simulation meshes) for design applications.
Evans does not explicitly disclose wherein the proxy object comprises a voxel-based representation of the CAD model, and wherein the proxy object fully encompasses a simulation mesh of the CAD model.
However, Westermann teaches wherein the [visualization] object comprises a voxel-based representation of the [simulation] model (P1:§1:¶5: “Basic algorithms for rendering shaded iso-surfaces from regular voxel grids will be described.”; P2:§2:¶1: “The basic idea is to interpret the voxel array as a 3D texture defined over [0,1]3 and to understand 3D texture mapping as the trilinear interpolation of the volume data set at an arbitrary point within this domain.” EN: §4.1-4.2 describes how values are interpolated for a single slice of the 3D array and then multiple slices are generated (i.e. multiple 2D slices for a 3D array).), and wherein the [visualization] object fully encompasses a simulation mesh (P1:§1:¶3: “Direct volume rendering tries to convey a visual impression of the complete 3D data set by taking into account the emission and absorption effects as seen by an outside viewer.” EN: “complete 3D data set indicates encompassing the mesh, see also, figs 1, 3, 7, 9, 10 (c) and 10(i) where 10(i) is described at P7:§5, e.g. “Direct volume rendering of a finite-element data set is demonstrated by the second example.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Evans in view of the teachings of Westermann to include “wherein the proxy object comprises a voxel-based representation of the CAD model, and wherein the proxy object fully encompasses a simulation mesh of the CAD model” by using Westermann’s voxel representation for the representation of the CAD model since Evans’ embodiments are directed (in part) to interactive (e.g. see [0066]) rendering and visualization processes, e.g. at [0062] – “the client based data and server based data are eventually synchronized with each other to produce both visually appealing and precise output data to the user” and [0064] – “the server may perform some of the rendering/painting” while Westermann’s methods provide for rendering and visualizing voxelized simulation data from a commonly accessible mesh format, e.g. P5:§4:¶1 – “Now we turn our attention to tetrahedral grids most familiar in CFD simulation, which have also recently shown their importance in 
Evans and Westermann do not teach wherein the proxy object that is transmitted comprises:
(1) extents of a voxel domain, of the voxel-based representation, in three (3) directions;
(2) minimum and maximum coordinates in each of the three directions; and
(3) a number of voxel divisions in the three directions.
However, Velevski teaches wherein the [reduced] object that is transmitted ([0060]: “In an embodiment the method comprises the step of obtaining and/or storing information or characteristics of the image for transfer to the user terminal” EN: for transfer indicates for transmission) comprises:
[EN: see instant specification at [0042]-[0043], the object “comprising” is not required to be 12 pieces of information [i.e. 3 for part (1), 6 for part (2), and 3 for part (3)], but the object comprising is a set of information in which it is inherent; for example at [0042], Table A does not include “extents” but rather the “extents” are inherent [e.g. <max> - <min> * <number of divisions> is an extent]]
(1) extents of a voxel domain, of the voxel-based representation, in three (3) directions ([0063] Number of slice; [064] Number of rows; [0065] Number of columns; and [0068] Image data, including scaling values or a reference scale; EN: the number of division and the scale give the extent);
(2) minimum and maximum coordinates in each of the three directions ([0063] Number of slice; [064] Number of rows; [0065] Number of columns; and [0068] Image data, including scaling values or a reference scale; EN: the number of division and the scale give a minimum 0 and maximum <number>*scale); and
(3) a number of voxel divisions in the three directions ([0063] Number of slice; [064] Number of rows; [0065] Number of columns;).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Evans and Westermann in view of the teachings of Velevski to include “wherein the [reduced] object that is transmitted comprises: (1) extents of a voxel domain, of the voxel-based representation, in three (3) directions; (2) minimum and maximum coordinates in each of the three directions; and (3) a number of voxel divisions in the three directions” by using Velevski’s description and transmission of 3D voxel arrays (such as those of Westermann) from the server to the client which would “greatly reduces any delay in retrieving images” while (as previously discussed) both Evans and Westermann are concerned with interactivity of the application.
Evans, Westermann, and Velevski do not teach replacing the proxy object on the client computer with a real polygonal rendering from the simulation mesh, wherein the real polygonal rendering comprises a visual representation of the dynamic simulation on the CAD model.
However, Engel teaches replacing the proxy object on the client computer with a real polygonal rendering from [3D textures] (P3:2nd list item: “The client draws the received image into the frame buffer and overwrites the representation which was rendered locally.” EN: §2.2 discusses the polygonal rendering using 3D texture similar to that of Westermann.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Evans, Westermann, and Velevski in view of the teachings of Engel to include “replacing the proxy object on the client computer with a real polygonal rendering from the simulation mesh, wherein the real polygonal rendering comprises a visual representation of the dynamic simulation on the CAD model” by using Engel’s client (medium quality)/server (high quality) system for visualization of Evan’s simulation since Evans and Westermann (as previously discussed) are directed to interactive applications with lower quality (less resource intensive) client models [including visualization and visualization data] and higher quality (more resources intensive) server models; and Engel’s system provides for a manner of implementing this using the voxel data (3D textures) as used by Westermann. More succinctly, it combines Evans CAD simulation client/server model with Westermann’s voxel data and Engel’s method of manipulating the voxel data according to the differing resources available on client and server for rendering and visualization.
	
Regarding claim 8, Evans, Westermann, Velevski, and Engel teach the computer-implemented system of claim 7 (as shown above), wherein:
the proxy object comprises a representation of the simulation mesh (Evans and Westermann as for claim 7 where Westermann’s voxel representation encompassing a simulation mesh may be used as a proxy object).
Evans does not explicitly disclose each element in the proxy object contains a value for each set of results in the simulation mesh;

establishing one or more spatial weights of a center of the given element relative to one or more primitives in the simulation mesh that the given element is contained within;
interpolating one or more vertex values at vertices of the one or more primitives, in the simulation mesh, using the one or more spatial weights; and
deriving a single value for the given element in the proxy object for a given set of results in the simulation mesh, wherein the single value is based on the one or more vertex values.
However, Westermann teaches each element in the [voxel] object contains a value for each set of results in the simulation mesh [EN: Note that more than one set is not required. Also, in the interest of compact prosecution, note that hardware for manipulating multiple textures is known, see for example Mech [US 20040012587 A1] at [0044].]  (P3:§3:¶9: “Each element of the 3D texture gets assigned the material value as it’s alpha component.”; PP5-6:§§4-4.2: e.g. at §4.2:¶3: “Finally, all values necessary to correctly interpolate the scalar values within the actual slice are available in the pixel data. We read the data and calculate [equation omitted] for each RGBa pixel value. … In order to approximate the volume rendering integral the grid is sliced multiple times”; P7:§5:¶9: “Direct volume rendering of a finite-element data set is demonstrated by the second example. Notice the adaptive manipulation of the transfer function in order to indicate increasing temperature from blue to yellow.” EN: the slice material values interpreted for multiple slices is the 3D voxel object, and the material values may correspond to simulation results as indicated at P7 when applied to finite-element data set.);
for a given set of results in the simulation mesh, the value of a given element in the proxy object is determined by (as shown for the following limitations):
establishing one or more spatial weights of a center of the given element relative to one or more primitives in the simulation mesh that the given element is contained within (P4:§4.1:¶4: “since we are interested in rendering a specific iso-surface we have to find those elements the surface is passing through. But even more difficult, the exact location of the surface within these cells has to be determined in order to compute appropriate interpolation weights (see Figure 8).” And P5:Fig 8. EN: The “q” and “1-q” are interpolation weights between the front and back faces of the primitive.);
interpolating one or more vertex values at vertices of the one or more primitives, in the simulation mesh, using the one or more spatial weights (PP4-5:§4.1:¶¶7-end: describing rendering the primitive front and back faces (and accordingly the vertices of the front face) and blending with the interpolation weights.) ; and
deriving a single value for the given element in the proxy object for a given set of results in the simulation mesh, wherein the single value is based on the one or more vertex values (p5:§4.2: e.g. “For the method to proceed properly, we store the scalar values in the RG color components and the distance values in the Bα components issued at each vertex. … Finally, all values necessary to correctly interpolate the scalar values within the actual slice are available in the pixel data. We read the data and calculate [equation omitted] for each RGBa pixel value. … In order to approximate the volume rendering integral the grid is sliced multiple times” EN: using vertex distance and values to interpolate the voxel value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further combine the teachings of Evans in view of the teachings of Westermann to include “each element in the proxy object contains a value for each set of results in the simulation mesh; for a given set of results in the simulation mesh, the value of a given element in the proxy object is determined by: establishing one or more spatial weights of a center of the given element relative to one or more primitives in the simulation mesh that the given element is contained within; interpolating one or more vertex values at vertices of the one or more primitives, in the simulation mesh, using the one or more spatial weights; and deriving a single value for the given element in the proxy object for a given set of results in the simulation mesh, wherein the single value is based on the one or more vertex values” by using Westermann’s method for creating voxel representation for the representation of the CAD model since Evans’ embodiments are directed (in part) to interactive (e.g. see [0066]) rendering and visualization processes, e.g. at [0062] – “the client based data and server based data are eventually synchronized with each other to produce both visually appealing and precise output data to the user” and [0064] – “the server may perform some of the rendering/painting” while Westermann’s methods provide for rendering and visualizing voxelized simulation data from a commonly accessible mesh format, e.g. P5:§4:¶1 – “Now we turn our attention to tetrahedral grids most familiar in CFD simulation, which have also recently shown their importance in adaptive refinement strategies. Since most grid types which provide the data at unevenly spaced sample points can be quite easily converted into this representation, our technique, in general, is potentially attractive to a wide area of different applications” which allows for interactive 

Regarding claim 9, Evans, Westermann, Velevski, and Engel teach the computer-implemented system of claim 7, wherein the processing on the client computer, processing the simulation mesh on the server computer, and replacing the proxy object (as shown above).
Evans further discloses that the operations comprise:
performing an operation on the CAD model, on the client computer, using the proxy object as a source (fig 3:304 and [0056]-[0057]: “Each of the proxy modules is a lightweight version of a corresponding precise module of a server application. The client application may be executed as a web-browser plug-in and may further consist of low fidelity computations compared to that of the server application modules.”);
dynamically rendering and displaying with dynamic feedback, based on the proxy object, a result of the operation on the client computer ([0064]: “In one or more embodiments, a set of criteria may be utilized to determine the level of detail incorporated into each module. For example, a frame rate requirement may be established. If the frame rate cannot be maintained by the client version of the module, the server may perform some of the rendering/painting.” EN: “the server may perform some of the rendering/painting” indicates that the client may perform the rendering.);
simultaneously with performing the operation on the client computer, requesting the server computer to perform the same operation on the simulation mesh (fig 3:306 and [0058]: “At step 306, the same one or more commands are transmitted to the server application that is configured to utilize the commands during execution. The server application executes the commands concurrently with and independent from the client application to produce server output data” EN: simulation “mesh” made obvious as for claim 7.);
receiving, on the client computer, a response from the server computer (fig 3:308 and [0059]-[0061]: e.g. from [0059] - “At step 308, the client output data is synchronized with the server output data. The synchronization process may be performed a variety of ways. In one or more embodiments, a level of synchronization is selected (e.g., by the user). The level selected may lie between ( or at the endpoints of) two extremes. On one end, the server output data (produced from the execution of each and every one of the commands from the server application) is reconciled with the client output data (i.e., all updates may be performed in real-time once a command's execution has completed on the server).”;
displaying and rendering the response on the client computer instead of the result of the operation performed on the client computer based on the proxy object (with Engel as for claim 7’s “replacing the proxy object”).

Regarding claim 10, Evans, Westermann, Velevski, and Engel teach the computer-implemented system of claim 7 (as shown above).
Evans further discloses wherein the proxy object is lower fidelity compared to that of the simulation mesh ([0042]: “Once a defined period of time has passed or once an error threshold has been exceed, the server 206 may transmit corrections to update the data on the client 102. Accordingly, the user on the client 102 can continue to work without paying the cost for the high fidelity and more precise engine calculations that are being performed on the server 206”; [0062]: “The client based modules allow the user to view data quickly but may lack the fidelity of a more complete server based module.”).

Regarding claim 11, Evans, Westermann, Velevski, and Engel teach the computer-implemented system of claim 7 (as shown above).
Evans does not explicitly disclose wherein the proxy object is processed on the client computer using a graphics processing unit (GPU).
However, Engel teaches wherein the proxy object is processed on the client computer using a graphics processing unit (GPU) (P2:§3.2:¶1: “After selecting an interesting subregion of the volume data using the slicing tool, a 3D visualization using locally available 3D graphics hardware can be performed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Evans, Westermann, and Velevski in view of the further teachings of Engel to include “wherein the proxy object is processed on the client computer using a graphics processing unit (GPU)” by using Engel’s client GPU (medium quality)/server (high quality) GPU system for visualization since Westermann (as previously discussed) is directed to interactive applications with lower quality (less resource intensive) client models [including visualization and visualization data] and higher quality (more resources intensive) server models; and Engel’s system provides for a manner of implementing this using the voxel data (3D textures) as used by Westermann. More succinctly, it combines Evans CAD simulation client/server model with Westermann’s voxel data and Engel’s method of manipulating the voxel data according to the differing resources available on client and server for rendering and visualization.

Regarding claim 12, Evans, Westermann, Velevski, and Engel teach the computer-implemented system of claim 11 (as shown above).
Evans does not explicitly disclose wherein:
the dynamic interactive rendering operations comprise a sweep of an isosurface through the proxy object;
the processing on the client computer comprises plotting the isosurface by rendering parallel rectangles that fill a volume of a voxel of the voxel-based representation of the proxy object;
looking up, via a fragment shader of the GPU, a value at a fragment, based on interpolation into a grid of the voxel-based representation;
each rectangle of the voxel-based representation displays a single iso-contour; and combining multiple single iso-contours.
However, Westermann discloses the dynamic interactive rendering operations comprise a sweep of an isosurface through the proxy object (P6:§4.2: e.g. “As a consequence our method for reconstructing shaded iso-surfaces can be applied directly. … In order to approximate the volume rendering integral the grid is sliced multiple times and the generated images are blended properly.” EN: the multiple slices of the isosurface is a sweep. “proxy object” with Evans and Westermann as for claim 7.);
the processing on the client computer comprises plotting the isosurface by rendering parallel rectangles that fill a volume of a voxel of the voxel-based representation of the proxy object (P6:§4.2: e.g. “As a consequence our method for reconstructing shaded iso-surfaces can be applied directly. … In order to approximate the volume rendering integral the grid is sliced multiple times and the generated images are blended properly.” EN: the multiple slice images are parallel rectangles. “proxy object” and “client computer” with Evans and Westermann as for claim 7.);
looking up, via a fragment shader of the GPU (P1:Abstract: “OpenGL and its extensions provide access to advanced per-pixel operations available in the rasterization stage and in the frame buffer hardware of modern graphics workstations.”; P1:§1:¶4: “Our approach is pixel oriented, taking advantage of rasterization functionality such as color interpolation, texture mapping, color manipulation in the pixel transfer path, various fragment and stencil tests, and blending operations. … accelerate volume visualization of tetrahedral grids employing polygon rendering of cell faces and fragment operations for both shaded iso-surfaces and direct volume rendering”; EN: “advanced per-pixel operations” as “fragment operations” in OpenGL is interpreted as via a fragment shader of the GPU since fragments have corresponding pixels and the fragment shader is the part of the OpenGL pipeline where fragment operations occur, see also GLSL (2021).) , a value at a fragment, based on interpolation into a grid of the voxel-based representation (P6:§4.2:¶3: “Finally, all values necessary to correctly interpolate the scalar values within the actual slice are available in the pixel data. We read the data and calculate [equation omitted] for each RGBa pixel value.;
each rectangle of the voxel-based representation displays a single iso-contour (as cited above, the images are for a single iso-contour (i.e. a slice of the isosurface); and combining multiple single iso-contours (P6:§4.2:¶3: “In order to approximate the volume rendering integral the grid is sliced multiple times and the generated images are blended properly” EN: the “blending” is combining the multiple single iso-contours).


Regarding claims 1-6, the claims are directed to a method which is substantively the same as that carried out by the system of claims 7-12 and are rejected under the same reasoning, mutatis mutandis.

Response to Arguments
II. Specification
Examiner: The objections to the specification are withdrawn in view of the amendment to the specification.

III. Claim Objections
Examiner: The objections to claims 6 and 12 are withdrawn in view of the amendment to the claims.

IV. Non-Art Rejections
Applicant (P10:¶1):
… Nonetheless, to advance prosecution, Application has amended the claims to clarify that it is the fidelity of the proxy object that is lower compared to that of the full simulation mesh. Support for such limitations may be found in the originally filed specification [0032] and [0049] as well as the paragraphs cited above describing the resolutions of the proxy object and how it is generated/processed compared to that of the simulation mesh.
Examiner’s response:
The rejections of claims 4 and 10 under 35 USC §112(b) are withdrawn in view of the amendment to the claims.

V. Prior Art Rejections
Applicant (P12:¶¶3-4):
In first rejecting the claims, the Office Action relies on Evans to teach the dynamic simulation elements as well as the creation of the proxy object. While Evans describes the use of a proxy object, the details of the proxy object (as set forth in the present claims) are missing. Further, Evans is not directed towards simulations nor is Evans directed to any type and/or use of a detailed simulation mesh. The Office Action asserts that the claimed simulation is equivalent to Evan's "operation". Applicant disagrees with and traverses such an assertion. Evan's "operations" refers to direct manipulations of a model such as a "mouse-up" command (see Evan's [0050]) or constraints (see Evan's [0055]). In contrast, the present claims are directed towards engineering simulations that determine how a CAD model will react in certain conditions and not merely a model manipulation.
The Action acknowledges Evans does not disclose processing a simulation mesh but instead relies on Evans' description of the prior art where meshes may be used for numerical solvers or visual editing kernels. While a single sentence in Evans may state that meshes are used for simulations, that is NOT what the present claims are directed to, and it is NOT what Evans is directed towards either. Instead, Evans' statement provides that the performance of prior art algorithms could be increased by reducing data passed to such prior art algorithms ("[0009] The corollary to this statement is that by 'reducing data' to those algorithms that are sensitive to it, 
Examiner’s response:
The examiner respectfully disagrees. As regards “the details of the proxy object (as set forth in the present claims) are missing”, the examiner respectfully submits that any “missing” details are made obvious in view of the combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding the mesh, in particular, the examiner respectfully submits that such meshes are made obvious by Evans as shown in the rejection, i.e. the commonly used solver for meshes in design applications (similar to the instant specification at [0035]).
As regards the remainder, the examiner respectfully submits that as shown in the rejection, Evans discloses operations of physics simulation (not only “mouse up” type operations), for example at [0042] – “if modeling a constraint system with many moving parts (e.g., a box on a conveyor belt or spheres rolling on a floor), a simple physics engine may exist on the client. … without paying the cost for the high fidelity and more precise engine calculations that are being performed on the server”.
Regarding the mesh, in particular, the examiner respectfully submits that such meshes are made obvious by Evans as shown in the rejection, i.e. the commonly used solver for meshes in “that enables new mechanisms for scalability and the means to improve interactivity with less compromise on the fidelity of the data. It is further desirable to enable the development and delivery of real interactive three dimensional (3D) editing and design applications on the web and mobile devices”. Accordingly, the examiner respectfully submits that one of ordinary skill would find obvious the design/simulation environment where the one may apply the details of the use of dual model simulation and design via low fidelity proxy (on client) and high fidelity models (on server).

Applicant (P13:¶1):
The Action proceeds ( on page 11) to acknowledge that Evans fails to disclose the proxy object is a voxel-based representation of the CAD model that fully encompasses the simulation mesh. Instead, the Action relies on Westermann. Specifically, the Action relies on Westermann's description of a voxel array where values are interpolated for a single slice of an 3D array, and multiple slices are generated. Applicant notes that Westermann's description falls squarely within the prior art described in the originally filed specification. Further, Westermann does not even remotely allude to the use of any type of proxy object that is lower fidelity than a simulation 
Examiner’s response:
The examiner respectfully submits that the argument presents the assertion that “Westermann's description falls squarely within the prior art described in the originally filed specification” and then argues that Westermann does not disclose claimed features for which the Westermann disclosure is not relied upon (e.g. “proxy object that is lower fidelity than a simulation mesh that is used to perform engineering simulations”. The Westermann disclosure is relied upon for teaching “wherein the [visualization] object comprises a voxel-based representation of the [simulation] model and wherein the [visualization] object fully encompasses a simulation mesh. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant (P13:¶2):
In addition to the above, Applicant notes that Westermann completely fails to describe any type of proxy object that fully encompasses the simulation mesh. The Action asserts that figs 1, 3, 7, 9, IO(c) and IO(i) teach this claimed limitation by the teaching "Direct volume rendering of a finite-element data set is demonstrated by the second example". Applicant submits that simply describing a direct volume rendering of a finite-element data set does not teach, describe, or allude to a proxy object that fully encompasses a simulation mesh. Applicant questions how a finite-element data set fully encompasses a simulation mesh. Further, the relied upon figures merely show: volume rendering by 3D texture slicing (fig. 1), using pixel textures to perform texture mapping and distortion on spherical domains (fig. 3), multi-pass rendering to determine the exterior and the interior of iso-surfaces (fig. 7), iso-surface reconstructed from a tetrahedral grid (fig. 9), visualizing atmospheric volume data with the pixel texture (fig. l0(c)), and direct volume rendering of a finite-element data set (fig. 1 0(i)). Nowhere is there any description, explicit or implicit, that remotely alludes to a proxy object that fully encompasses a simulation mesh - nor to the figures illustrates such a proxy object. Thus, Applicant questions where and how such figures and text describe the specifically claimed limitation.
Examiner’s response:
The examiner respectfully disagrees. In particular, as shown in the rejection, Westermann discloses “Direct volume rendering tries to convey a visual impression of the complete 3D data set by taking into account the emission and absorption effects as seen by an outside viewer” and 

Applicant (P14:¶2):
In rejecting such limitations, the Action relies on Velevski's description of a number of slices, number of rows, number of columns, and scaling values. While the number of slices, and the number of rows and columns may be useful in Velevski, it is NOT what is presently claimed. In particular, the min and max coordinates in each direction are not even remotely alluded to by a relative term specifying a number of slices, rows, and columns. Nowhere in such text of Velevski is there a description of coordinates in a direction. As illustrated in Table A and B, the min and max coordinates specify actual numbers such as min 10.0 and max 20.0 for X (which is not a number of slices, columns, or rows), min 0.0 and max 10.0 for Y (which is not a number of slices, columns, or rows), min 5.0 and max 15.0 for Z (which is not a number of slices, columns or rows). Table A also includes a number of voxel divisions which is 6 for each direction X, Y, and Z. Velevski' s number of slices, rows, and columns could only remotely relate to a number of voxel divisions in that they are both "numbers". However, a number ofvoxel divisions in a given direction is not a number of slices, it is not a number of columns, and it is not a number of rows. Instead, Velevski's rows and columns describe how a mosaic of images are arranged in rows and/or columns (see [0055]) and the number of rows and columns is selected to make the 
Examiner’s response:
The examiner respectfully disagrees. First, please consider, that the items disclosed by Velevski may be either for an image or a mosaic as indicates by the term “Image(s)” (this interpretation is also supported at [0081] – “the size characteristics are constant for each of the series of images, wherein the size characteristics of a single image allow the method to obtain the size characteristics of the series of images”. Second, assuming arguendo, that these are for a mosaic image, the mosaic image is, itself, an image and these discloses the extent, min/max, coordinates, and number of voxels for the image.

Applicant (P15:¶¶1-2):
Lastly, the Action (on page 14) acknowledges that Evans, Westermann, and Velevski do not teach replacing the proxy object on the client with the real polygonal rendering from the simulation mesh. Instead, the Action relies on Engel for this teaching. Specifically, the Action relies on Engel's description of a 2nd list item that the client draws the received image into the frame buffer and overwrites the representation that was rendered locally. Applicant disagrees with and traverses such an assertion. In particular, Applicant notes that Engel serves to teach away from the present claims that use a different proxy object and a mesh simulation. Instead, Engel specifically describes tripling volume data into three perpendicular stacks of object aligned texture slices that are then projected onto three stacks of square slice polygons. One slice stack is 
Further to the above, Applicant submits that Engel's use of CT and MRI images and processing related thereto are NOT CAD models or simulations being performed on such CAD models. In this regard, an abstract transfer of a remote rendering with a local 2D/3D texture mapping on CT/MRI images is not relevant or similar whatsoever to the present claims or any other reference that describes such CAD models/simulations. Thus, Engel cannot be combined with the references nor would the combination result in the presently claimed invention.
Examiner’s response:
The examiner respectfully submits that Engel is relied upon for teaching “replacing the proxy object on the client computer with a real polygonal rendering from [3D textures]” and not simulation. The examiner disagrees that teaching the rendering teaches away from a proxy object and a simulation mesh since the rendering teaching pointed out in the argument does not disparage or otherwise indicate that proxy object and simulation mesh should not be used together. Regarding “CAD models” the examiner respectfully submits that Engels is not relied upon for such teachings and it is the combination which makes obvious the claim limitations.

Remaining arguments:
Examiner: Applicant’s remaining arguments ultimately rely on those discussed herein above.

Conclusion
Claims 1-12 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MWALONGO, FINIAN. "Interactive web-based visualization", Dissertation, Universität Stuttgart, (2018). 148 pages
Discussing differing methods for remote visualization and rendering, e.g. client-side, server-side, and hybrid.
WANG, Q-H., J-R. LI, AND H-Q. GONG. "A CAD-linked virtual assembly environment." International Journal of Production Research 44, no. 3 (2006): 467-486.
Discussing using proxy model in a CAD/virtual reality/simulation environment for assembly analysis.
SETH, ABHISHEK, HAI-JUN SU, AND JUDY M. VANCE. "A desktop networked haptic VR interface for mechanical assembly." In ASME International Mechanical Engineering Congress and Exposition, vol. 42142, pp. 173-180. 2005.
Discussing using a voxel model in a haptic vr/CAD modeling environment for assembly analysis.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147